                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.        CV 19-4059-JGB (KS)                                             Date: May 22, 2019
Title       Alonzo McKinney v. G. Newsom




Present: The Honorable:         Karen L. Stevenson, United States Magistrate Judge


                Christianna Howard                                             N/A
                Deputy Clerk (Relief)                                Court Reporter / Recorder

        Attorneys Present for Petitioner:                      Attorneys Present for Respondent:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On May 3, 2019, Petitioner, a California state prisoner proceeding pro se, filed a Petition
For Writ Of Habeas Corpus By A Person In State Custody (the “Petition”) in the Eastern District
of California. (Dkt. No. 1.) On May 9, 2019, the matter was transferred from the Eastern
District to the Central District of California. (Dkt. No. 4.) In a related case, People v.
McKinney, No. B280346, 2017 Cal. App. Unpub. LEXIS 7756 (Nov. 13, 2017), the California
Court of Appeal provided the following explanation for Petitioner’s current imprisonment.

        In People v. McKinney (Dec. 1, 1998, B115835) [nonpub. opn.]), we affirmed
        [Petitioner’s] conviction in the current case of assault with a deadly weapon or
        force likely to produce great bodily injury upon a peace officer, Robert Staggs,
        in violation of Penal Code section 245, subdivision (c) (count 1), and resisting
        an executive officer, Robert Staggs, in violation of section 69 (count 2). Based
        on [Petitioner’s] prior serious felony convictions for robbery in May 19861 and
        September 1988,2 the superior court imposed a Three Strikes sentence of 25
        years to life. (§§ 211; 667, subd. (b)-(i); 1170.12, subds. (a)-(d).) [Petitioner]
        is presently serving that sentence.

People v. McKinney, 2017 Cal. App. Unpub. LEXIS 7756, at *1.

       It is unclear from the face of the Petition which conviction Petitioner is challenging – his
conviction for the assault on Robert Staggs or either of his two prior felony convictions for

1
        Los Angeles County Superior Court case No. A775937 (footnote in original)
2
        Los Angeles County Superior Court case No. A972586 (footnote in original)


CV-90 (03/15)                              Civil Minutes – General                               Page 1 of 8
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 19-4059-JGB (KS)                                   Date: May 22, 2019
Title       Alonzo McKinney v. G. Newsom


robbery. However, Petitioner attached to the Petition a March 14, 2019 Los Angeles County
Superior Court order in case no. B295927, which states that “This is Alonzo McKinney’s 28th
notice of appeal in pursuing collateral attacks on the judgment affirmed in People v. McKinney
(December 1, 1998, B115385 [nonpub. Opn.] which imposed a Three Strikes sentence of 25
years to life.” (Petition at CM/ECF Page ID 13.)

         Additionally, Petitioner has filed no fewer than twelve prior habeas petitions in this
district, including: Alonso McKinney v. Lennox et al, 2:00-cv-00492-JGB-KS (Nov. 8, 2000),
Alonzo McKinney v. Lancaster State, 2:00-cv-12831-RMT-EE (Apr. 20, 2001), Alonzo
McKinney v. Ernie Roe et al, 2:01-cv-01008-RMT-EE (Jul. 5, 2001), Alonzo McKinney v. D.D.
Ortiz et al, 2:04-cv-03614-GAF-FMO (Jun. 9, 2004), Alonzo McKinney v. United States of
America, 2:04-cv-09221-RMT-FMO (Dec. 16, 2004), Alonzo McKinney v. A.K. Scribner, 2:05-
cv-00659-SJO-FMO (Feb. 7, 2005), Alonzo McKinney v. People of the State of California, 1:10-
cv-01932-GAF-FMO (Apr. 8, 2010), Alonzo McKinney v. Lisa Lichenstein, 2:13-cv-04403-
GAF-DTB (Jul. 6, 2013), Alonzo McKinney v. Acebedo, 2:14-cv-01102-GAF-DTB (Mar. 24,
2014), Alonzo McKinney v. G. Smith, 2:17-cv-02578-JAK-FFM (Dec. 1, 2017), Alonzo
McKinney v. Scott Kernan, 2:18-cv-04088-JAK-FFM (Jul. 2, 2018), Alonzo McKinney v. High
Desert State Prison et al, 2:99-cv-03331-JGB-KS (Mar. 22, 2001). These prior habeas petitions
include a December 7, 2000 petition, which attacked Petitioner’s 1986 conviction for robbery
and was dismissed with prejudice on statute of limitations grounds, see Alonzo McKinney v.
Lancaster State Prison, 2:00-cv-12831-RMT-EE (Dkt. Nos. 14-16), and a March 30, 1999
petition, which attacked Petitioner’s conviction for the assault on Robert Staggs and was
dismissed with prejudice on the merits, Alonzo McKinney v. High Desert State, et al, No. 2:99-
cv-03331-JGB-KS (Dkt. No. 1, 36-38). For the following reasons, the Court orders Petitioner to
show cause, no later than June 12, 2019, why the Petition should not be dismissed pursuant to
Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts.

                                        DISCUSSION

I.      Habeas Rule 4

       Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts,
28 U.S.C. foll. § 2254 (“Habeas Rules”), requires a district court to dismiss a petition without
ordering a responsive pleading where “it plainly appears from the petition and any attached


CV-90 (03/15)                         Civil Minutes – General                         Page 2 of 8
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 19-4059-JGB (KS)                                       Date: May 22, 2019
Title       Alonzo McKinney v. G. Newsom


exhibits that the petitioner is not entitled to relief.” Rule 4 reflects Congress’s intent for the
district courts to take an active role in summarily disposing of facially defective habeas petitions.
Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). However, a district court’s use of this
summary dismissal power is not without limits. Id. at 1128. To the contrary, a habeas court
must give a petitioner notice of the defect and the consequences for failing to correct it as well as
an opportunity to respond to the argument for dismissal. Id.

II.     The Petition Does Not Satisfy The Demanding Pleading Standard of Habeas Rule 2

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint in an ordinary civil
case to provide fair “notice of the claim such that the opposing party may defend himself or
herself effectively.” Starr v. Baca, 652 F.3d 1202, 1212 (9th Cir. 2011). Habeas Rule 2(c)
imposes a “more demanding” pleading standard. Mayle v. Felix, 545 U.S. 644, 655 (2005).
Specifically, Habeas Rule 2 requires, inter alia, that the Petition specify the grounds for relief
available to the Petitioner, state the facts supporting each ground, state the relief requested, be
legible, and be signed under penalty of perjury by Petitioner. The Advisory Committee’s Notes
state that “it is the relationship of the facts to the claim asserted that is important” under Rule 2,
and the Petition must “state facts that point to a real possibility of constitutional error.” Advisory
Committee’s Note on subd. (c) of Habeas Corpus Rule 2; Advisory Committee’s Note on Habeas
Corpus Rule 4. Allegations that are vague, conclusory, “palpably incredible,” “patently frivolous
or false,” or unsupported by a statement of specific facts, are insufficient to warrant relief and are
subject to summary dismissal. Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990) (quoting
Blackledge v. Allison, 431 U.S. 63, 75-76 (1977)).

        The Petition violates Habeas Rule 2. It is impossible to determine from the face of the
Petition what judgment, conviction, and/or sentence Petitioner is attacking, the court that issued
the judgment, conviction, and/or sentence at issue, and the nature and substance of Petitioner’s
claims for habeas relief. On the form used by Petitioner, when asked the name and location of
the court that entered the judgment of conviction under attack, the date of the judgment and
conviction at issue, and the length of the sentence, Petitioner wrote “Los Angeles Court etc. al,”
“see minute order attach. (1997),” and “3-strike” respectively. (Petition at CM/ECF Page ID 1.)
The Petition further states that Petitioner pled “not guilty” to a violation of California Penal Code
(“Penal Code”) § 245 (assault). (See Petition at CM/ECF Page 1.) When asked to identify the
grounds for relief, Plaintiff states the following:


CV-90 (03/15)                           Civil Minutes – General                             Page 3 of 8
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No.        CV 19-4059-JGB (KS)                                              Date: May 22, 2019
Title        Alonzo McKinney v. G. Newsom



        Ground One: “S.B. 1393 appellant can appeal unauthorize sentence Hicks v.
        Olahoma 447 U.S. 343 5th and 19th3 amend an authorize sentence can be
        appeal see not guilty verdict A7759374 used to strike me out illegally. The
        clerk of court is witness to A775937. The court fail to show proof of the jury
        form guilty verdict by jury foreman and clerk stamp.”

        Ground Two: “Denial of Right to Appeal 6th and 14th Amendment People v.
        Clark (2017) 8 Cal. App. 5th 804, Hicks v. Olahoma, 447 U.S. 343 an
        unauthorize sentence can be appeal. See A775937 not guilty verdict stamp by
        clerk of court. Newly discovered evidence 2284(e)(1)(2) and 28 U.S.C.
        2244(1) and (2) and S.B. 1393.

        Ground Three: “Evidentiary hearing Kemp v. Ryan 638 F.3d 1248 2254(e)(1)
        + (2) compare to appellant never had evidentiary hearing to new ruling S.B.
        1393 passed Jan. 2019 and the jury was deny not guilty verdict stamp by clerk
        to strike me out illegally. See minute order and exhibit attach.”

        Ground Four: “Conviction obtain by the unconstitutional failure of the
        prosecution to disclosure to defendant evidence see not guilty verdict A775937
        jury form. A775937, I was found not guilty 1986 of May stamp by the clerk.
        The D.A. fail to disclosure evidence to juror 1997 and attach allege guilty jury
        form to juror.”

(Petition at CM/ECF Page ID 4-5.)

    Petitioner also attached numerous documents to the Petition, including, inter alia: an
unsigned undated handwritten replication of a Los Angeles County Superior Court not guilty
verdict form – complete with a handwritten replication of a “FILED” stamp – purportedly from
The People v. Alonzo McKinney, case number A775937 (Petition at CM/ECF Page ID 11); a
handwritten pleading entitled “Motion to Withdrawal Sentence 8.304 Rules of Ct Miscarriage of

3
        The Court cannot determine whether Petitioner is citing the 14th Amendment or the 19th Amendment.
4
        Case number A775937 appears to be a reference to Petitioner’s 1986 conviction for robbery in Los Angeles
County Superior Court.


CV-90 (03/15)                               Civil Minutes – General                                  Page 4 of 8
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 19-4059-JGB (KS)                                       Date: May 22, 2019
Title       Alonzo McKinney v. G. Newsom


Justice” in case number A775937 that Petitioner signed on February 20, 2019 (Petition at
CM/ECF Page ID 12); a California Court of Appeal Order dated March 14, 2019 in case number
B295927 that dismissed Plaintiff’s challenge to his assault conviction as “unintelligible,
frivolous, and not supported by an appealable order” (Petition at CM/ECF Page ID 13-14); and a
Notice of Electronic Filing from this Court with numerous handwritten cross-outs and insertions
by Petitioner (Petition at CM/ECF Page ID 15).

      The Court cannot discern from Plaintiff’s vague and non-responsive answers to the
questions on the form and the assortment of court orders and jumbled handwritten pages attached
to the Petition the nature of Petitioner’s claims or the conviction, sentence, or other judicial
action that Petitioner is challenging. Petitioner has also failed to explain how the fact or duration
of his custody violates the constitutional provisions he cites, and, to the extent that Petitioner is
claiming that his sentence or conviction violates state law (S.B. 1393), his claim is not
cognizable. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (“federal habeas corpus relief
does not lie for errors of state law . . . a federal court is limited to deciding whether a conviction
violated the Constitution, laws, or treaties of the United States”) (internal quotation marks and
citations omitted). Even construed liberally, Petitioner’s allegations are too vague to point to “a
real possibility of constitutional error.” See Advisory Committee’s Note on Habeas Corpus Rule
4; see also Hendricks, 908 F.2d at 491. Accordingly, the Petition is subject to dismissal pursuant
to Habeas Rules 2 and 4.

III.    The Petition Appears To Be An Unauthorized Second And Successive Petition

        The Petition is not rendered less defective if the Court assumes that the California Court
of Appeal order attached to the Petition is correct in asserting that Petitioner is challenging the
assault conviction for which he was sentenced to 25 years to life in prison. (See Petition at
CM/ECF Page ID 13.) To the contrary, as noted above, Petitioner previously challenged this
conviction and sentence in a federal habeas petition that Petitioner filed in this Court in 1999
(hereinafter, the “1999 Petition”). See Alonzo McKinney v. High Desert State Prison, et al, No.
2:99-cv-03331-JGB-KS (Dkt. Nos. 1, 36-38). State habeas petitioners generally may file only
one federal habeas petition challenging a particular state conviction and/or sentence. See, e.g.,
28 U.S.C. § 2244(b)(1) (courts must dismiss a claim presented in a second or successive petition
when that claim was presented in a prior petition) and § 2244(b)(2) (with several exceptions,
courts must dismiss a claim presented in a second or successive petition when that claim was not


CV-90 (03/15)                           Civil Minutes – General                             Page 5 of 8
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No.        CV 19-4059-JGB (KS)                                               Date: May 22, 2019
Title        Alonzo McKinney v. G. Newsom


presented in a prior petition). “A habeas petition is second or successive . . . if it raises claims
that were or could have been adjudicated on the merits” in an earlier § 2254 petition. McNabb v.
Yates, 576 F.3d 1028, 1029 (9th Cir. 2009); see also Gage v. Chappell, 793 F.3d 1159, 1165 (9th
Cir. 2015) (claims for which the factual predicate existed at the time of the first habeas petition
qualify as second or successive) (citations omitted).

        Even when § 2244(b) provides a basis for pursuing a second or successive § 2254 habeas
petition, state habeas petitioners seeking relief in this district court must first obtain authorization
from the Ninth Circuit before filing any such second or successive petition. 28 U.S.C. §
2244(b)(3). The Ninth Circuit “may authorize the filing of the second or successive [petition]
only if it presents a claim not previously raised that satisfies one of the two grounds articulated in
§ 2244(b)(2).” Burton v. Stewart, 549 U.S. 147, 153 (2007).

        In his 1999 Petition, Petitioner sought § 2254 relief based on the same state sentence and
conviction that the California Court of Appeal asserts is at issue here. This Court dismissed the
1999 Petition on its merits with prejudice. Accordingly, to the extent that Petitioner is now
contending that the sentencing court erred, the current Petition is second or successive within the
meaning of § 2244(b).5 Furthermore, Petitioner has not alleged, and a search of court records
does not indicate, that Petitioner received leave from the Ninth Circuit to bring a second or
successive § 2254 petition. Because the attachments to the Petition suggest that the Petition is an
unauthorized second or successive § 2254 petition, it appears that the Petition must be dismissed
because the Court lacks jurisdiction to consider it. 28 U.S.C. § 2244(b); see also Burton, 549
U.S. at 157 (district court lacks jurisdiction to consider the merits of a second or successive
petition absent prior authorization from the circuit court).

                                      ORDER TO SHOW CAUSE

       Based on the foregoing, Petitioner is ORDERED TO SHOW CAUSE no later than
June 12, 2019, why the Petition should not be dismissed for violating Habeas Rule 2 and for
constituting an unauthorized second or successive petition. To discharge this Order and

5
        The California Court of Appeal also previously informed Petitioner that his claim that he “received an
unauthorized sentence—is [an issue] that may be raised at any time, because a sentence which is not authorized by
law exceeds the jurisdiction of the court.” People v. McKinney, 2017 Cal. App. Unpub. LEXIS 7756, at *4 (citing
People v. Neal, (1993) 19 Cal. App. 4th 1114, 1124, 24 Cal. Rptr. 2d 129).


CV-90 (03/15)                               Civil Minutes – General                                   Page 6 of 8
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 19-4059-JGB (KS)                                      Date: May 22, 2019
Title       Alonzo McKinney v. G. Newsom


proceed with this action, Petitioner shall file, no later than the June 12, 2019 deadline, a First
Amended Petition that does all of the following:

        (1) Either explains why the Petition does not satisfy the definition of a second or
            successive petition or demonstrates that the Ninth Circuit has authorized Petitioner to
            file this second or successive petition;
        (2) Clearly identifies the conviction or other judicial action being challenged, including
            the date of the conviction (or other judicial action) and the court and year in which it
            occurred; and
        (3) Explains how the conviction or other judicial action being attacked violates the
            Constitution or the laws of the United States. Petitioner is reminded that, without
            more, it is not sufficient to cite to a constitutional amendment. Instead, “[i]t is the
            relationship of the facts to the claim asserted that is important” under Rule 2, and the
            Petition must “state facts that point to a real possibility of constitutional error.”
            Advisory Committee’s Note on subd. (c) of Habeas Corpus Rule 2; Advisory
            Committee’s Note on Habeas Corpus Rule 4. Petitioner is also reminded that federal
            habeas corpus relief is not available to remedy errors of state law, and the Court is
            limited to deciding whether Petitioner’s sentence or conviction violated the
            Constitution, laws, or treaties of the United States. See Estelle, 502 U.S. at 67-68.

        Further, in filing a First Amended Petition, Petitioner is strongly encouraged to use the
Central District’s form habeas petition, which is attached to this Order. Any First Amended
Petition may not refer to Petitioner’s earlier pleadings or assume the reader’s familiarity with the
Petition or any of its attachments. Any claims included in the Petition but omitted from the First
Amended Petition will be deemed abandoned.

        Finally, Petitioner is expressly warned that his failure to timely comply with this
Order and file a First Amended Petition that shows cause for proceeding with this action
will result in the Court recommending dismissal pursuant to Rule 4 of the Habeas Rules,
Local Rule 41-1, and Rule 41 of the Federal Rules of Civil Procedure.

        If Petitioner no longer wishes to pursue this action, he may voluntarily dismiss it by filing
a signed document entitled “Notice Of Voluntary Dismissal” in accordance with Federal Rule of
Civil Procedure 41(a)(1).


CV-90 (03/15)                           Civil Minutes – General                            Page 7 of 8
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 19-4059-JGB (KS)                                       Date: May 22, 2019
Title       Alonzo McKinney v. G. Newsom


        The Clerk is directed to send Petitioner a copy of the Central District’s form petition for
writ of habeas corpus by a person in state custody (CV-069) and a copy of the Central District’s
form Notice of Voluntary Dismissal (CV-09).

        IT IS SO ORDERED.

                                                                                                  :
                                                                 Initials of Preparer            ch




CV-90 (03/15)                          Civil Minutes – General                           Page 8 of 8
